Citation Nr: 1513009	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously considered this issue in November 2013, when it remanded to obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities on his ability to work.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's service-connected coronary artery disease is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for coronary artery disease, rated as 60 percent disabling since May 21, 2010; diabetes mellitus, rated as 20 percent disabling since July 8, 2011; and residuals of scar in the sternum, currently rated as noncompensable.  The combined disability rating is currently 70 percent.  

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a) since May 21, 2010, when he was assigned a rating of 60 percent for coronary artery disease.  Additionally, since July 8, 2011, when the rating of 20 percent for diabetes mellitus was awarded, his combined disability rating is 70 percent.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reflects that the Veteran worked as an assembler in a car manufacturing plant from 1968 until its closing in 2005.  See December 2010 claim; July 2013 informal hearing presentation.  He did not leave this job due to his disability and has not tried to obtain employment since that time; nonetheless, he believes that no employer will hire him due to his service-connected disabilities. Id.; see also November 2011 notice of disagreement; April 2013 substantive appeal.  The Veteran's highest level of education is high school, and he has stated that he has no other occupational training aside from his work as an assembler at the car manufacturing plant.  See July 2013 informal hearing presentation.

A July 2011 VA examination found that the Veteran's coronary artery disease would impact any form of physical employment due to limitations on lifting and strenuous physical exertion, and that he also has claudication symptoms in the lower extremities, which would limit prolonged standing and walking.  The examiner opined that the coronary condition would not impact the Veteran's ability to do sedentary work.

As stated above, the Veteran was afforded an additional VA examination in December 2013 to consider the functional impact of his recently service-connected diabetes mellitus as well as the cumulative effect of his service-connected disabilities.  The examiner found that the Veteran's diabetes mellitus did not have detrimental effects on his employability, either active or sedentary.  Nevertheless, the examiner found that the Veteran's heart condition did impact his ability to work.  In this regard, the examiner stated that the Veteran's activity level, limited by fatigue and shortness of breath, would prohibit active, strenuous work situations; nevertheless, sedentary work situations would not be affected by his heart disease, either by itself or in combination with the service-connected diabetes mellitus.  

While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, separately or jointly, render him unemployable.  The VA medical opinions agree that the Veteran's heart disability impacts his ability to do active work but not his ability to do sedentary work.  Although the Veteran might still be physically able do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education and worked in a car manufacturing plant for over 35 years.  There is no indication that he has done any sedentary work in his career or that he has any training that would allow him to secure such work.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected heart disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


